Citation Nr: 9935389	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-33 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for tardive dystonic and 
myoclonic dyskinesia resulting from medication prescribed for 
a nonservice-connected bipolar disorder. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

While a power of attorney appointing a service organization 
as representative was signed by the veteran, the Board may 
not recognize that document as also signifying the 
appointment of that service organization by the veteran's 
custodian  If the custodian desires representation she 
herself must execute a power of attorney.


REMAND

The veteran contends, through a personal custodian, that he 
developed tardive dystonic and myoclonic dyskinesia as a 
result of neuroleptic mediation prescribed by a VA Medical 
Center (VAMC) for his non service-connected bipolar disorder.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran suffered an injury, or an aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. 

38 C.F.R. § 3.358(c)(1) (1999) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) (1999) provides 
that "[c]ompensation will not be payable...for the 
continuance or natural progress of disease or injuries."  38 
C.F.R. § 3.358(c)(3) (1999) provides that "[c]ompensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Essentially, 38 C.F.R. § 3.358 precludes compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In support of his assertions, the Board observes that since 
his discharge from service in 1975, the veteran has sought 
both in and outpatient treatment for his non service-
connected bipolar disorder, primarily from the Richmond, 
Virginia VAMC, and that he has been prescribed numerous 
neuroleptics.  These reports also reflect that the veteran 
has a history of polysubstance abuse since 1991.  When 
hospitalized for his psychiatric disorder from March to April 
1992 at the VAMC in Richmond, Virginia, the examiner 
indicated that the veteran had a history of bipolar illness 
since approximately 1972 and a positive history of 
intravenous drug abuse since 1991.  The veteran stated that 
over the previous one to two months, he had experienced 
abnormal jerking movements in his body, and that he always 
had problems with dystonic and extrapyramidal symptoms with 
neuroleptic treatment.  When referring to the veteran's self-
reported history of intravenous drug abuse, the examiner 
reported, "it is unclear how long the patient used this but 
he developed these symptoms of jerking movements."  Upon 
discharge in April 1992, an Axis Three diagnosis of rule out 
tardive dyskinesia versus drug induced movement disorder was 
entered.  

In March 1994, the veteran was referred to the VA neurology 
clinic for an evaluation of his movement disorder.  At that 
time, the VA neurologist indicated that the veteran had a 
history of a bipolar disorder, antisocial personality 
disorder and polysubstance abuse, and that he had been on 
neuroleptics for the prior twenty years.  It was the 
neurologist's assessment that tardive dystonic and myoclonic 
dyskinesia were probably secondary to the neuroleptics.  This 
evidence well grounds this claim.

The United States Court of Appeals for Veterans Claims has 
held that the Board may not refute expert medical conclusions 
in the record with its own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  After reviewing the record the Board has 
determined that an additional medical opinion which is based 
on examination of the veteran and careful review of the 
extensive medical evidence in this case both would be helpful 
to the Board in resolving the issue on appeal.  In this 
regard, the Board notes that 38 C.F.R. § 3.358(c)(3) 
precludes compensation where disability is the certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the custodian 
to determine whether she desires to 
submit any additional pertinent 
information not already reported to the 
RO or the Board.  All pieces of 
correspondence, as well as any records 
obtained, should be made a part of the 
claims folder.  

2.  Thereafter, this case should be 
referred to a VA neurologist practicing 
at a facility other than the Richmond 
VAMC, for an examination of the veteran 
and an interpretation of the evidence.  
Initially, the examiner must review the 
claims folder, including all medical 
reports of record.  Thereafter, the 
examiner is requested to provide an 
opinion as to the etiology of the 
veteran's tardive dystonic and myoclonic 
dyskinesia.  More specifically, the 
examiner is requested to determine 
whether it is at least as likely as not 
that the veteran incurred such disorders 
as a result of neuroleptics prescribed by 
VA.  It is requested that definitive 
diagnoses and the etiology thereof 
regarding all current symptomatology be 
provided. 

If the veteran is found to have tardive 
dystonic and myoclonic dyskinesia, the 
examiner must provide an opinion whether 
these disorders were a certain or near 
certain result of neuroleptics prescribed 
for the non service-connected bipolar 
disorder.  The impact of the veteran's 
drug and alcohol abuse must also be 
discussed.  A copy of this REMAND must be 
provided to the examiner, and it should 
be emphasized to the examiner that 
"fault" or medical "negligence" is not at 
issue.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon specifically in the report.  If 
additional specialty VA examinations are 
deemed necessary they should be 
scheduled.  The examination report must 
be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  After completion of the above 
development, the RO should readjudicate 
the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for tardive dystonic and myoclonic 
dyskinesia resulting from neuroleptics 
prescribed for a nonservice-connected 
bipolar disorder.  If the determination 
remains adverse, the custodian should be 
furnished with a supplemental statement 
of the case and be given an opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran or his custodian until they are notified by the RO.


_________________________
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

